[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff has filed a motion to enforce a settlement agreement which it is claimed was reached between the parties on March 7, 1991 for the defendant to pay the plaintiff the amount of $16,700, consisting of damages in the amount of $22,290.26 less collateral source payments of $5,590.26 for which the defendant was entitled to a credit under section52-225a. CT Page 3113
A plaintiff obtains an additional cause of action when the parties to litigation agree on a verbal settlement and the defendant then defaults on its terms — Montgomery v. Smith, 40 Conn. Sup. 358. If a settlement was reached and a defendant agreed to pay a specified amount, the defendant cannot unilaterally cancel the agreement later and refuse to carry out its terms. Whether this occurred here presents questions of fact as to the exact terms of the agreement, and whether there was a meeting of minds on its terms. This cannot be decided based on statements of counsel in a motion to carry out the claimed settlement, which is not evidence and cannot form the basis for the necessary findings to prove what amounts to a new cause of action.
The motion is denied without prejudice.
ROBERT A. FULLER, JUDGE